Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered June 4, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of imprisonment of 18 years to life, unanimously affirmed.
The People proved the defendant’s guilt beyond a reasonable doubt. The undercover officer’s testimony at trial, that defendant was the target of a police investigation and readily recognizable by his dreadlocks and beard, was not impermissible bolstering, in the circumstances of this case.
We have considered defendant’s argument that comments made by the prosecutor on summation deprived him of a fair trial, and find that error, if any, was harmless in light of the overwhelming evidence of guilt. Concur—Carro, J. P., Milonas, Rosenberger and Asch, JJ.